department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc pa apjp wta-n-109926-00 uil memorandum for district_counsel from pamela w fuller assistant to the chief branch administrative provisions judicial practice subject request for abatement of penalties wta-n-109926-00 this is in response to your memorandum dated date issue whether the hazards_of_litigation are such that penalties should be abated under sec_6404 under the facts as described below conclusion facts the district recently conducted an investigation involving numerous abatement of penalty requests proposed by the same revenue_officer and approved by the group manager this review revealed that the abatements proposed by the revenue_officer were improper because the revenue_officer did not follow the manual guidelines and promised penalty abatements where no reasonable_cause appears to exist to justify the abatements in two of the five described cases it appears wta-n-109926-00 that the revenue_officer sent to the taxpayer a written_statement indicating that if the taxpayer paid the tax_liability the revenue_officer would abate the penalties in three of the five described cases it appears that the taxpayer entered into an installment_agreement where the monthly payment was insufficient to cover the tax_liability and penalties following the service’s investigation the penalty abatements were not made and the accounts were returned to the field for collection several taxpayer representatives are threatening legal action because the revenue_officer had promised that full payment of the tax would result in the abatement of all penalties and the service is not honoring these written assurances the district would like to know whether there are any legal grounds to abate the penalties law and analysis sec_6404 sec_6404 of the code provides that the service will abate any portion of any penalty or addition_to_tax attributable to erroneous advice furnished to the taxpayer in writing by an officer_or_employee of the service if the written advice is reasonably relied upon by the taxpayer and was in response of a specific written request of the taxpayer and the portion of the penalty or addition_to_tax did not result from a failure by the taxpayer to provide adequate or accurate information under sec_301_6404-3 of the procedure and administration regulations written advice will be considered advice for sec_6404 abatement only if the response applies the tax laws to the specific facts submitted in writing by the taxpayer and provides a conclusion regarding the tax treatment to be accorded the taxpayer upon the application of the tax law to those facts sec_301_6404-3 of the regulations provides that no abatement will be allowed unless the penalty or addition_to_tax is attributable to advice issued in response to a specific written request for advice by the taxpayer for advice unrelated to an item on a tax_return the taxpayer is not considered to have reasonably relied upon the advice if the taxpayer received the advice after the act or omission that is the basis for the penalty or addition_to_tax sec_301_6404-3 sec_6404 sec_6404 provides that the service is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which is in excess of the correct_tax liability if the assessment is made subsequent to the expiration of the wta-n-109926-00 applicable_period of limitations or if the assessment has been erroneously or illegally made an assessment is excessive in amount where the tax_liability is computed by relying on an invalid legal theory in re 974_f2d_1064 9th cir an assessment is erroneous where the assessment is without any rational foundation see 428_us_433 sec_301_6404-1 of the regulations delegates this abatement authority to the district_director or the service_center director equitable_estoppel equitable_estoppel prevents the service from taking a position inconsistent with an earlier representation by the service the following elements must be shown before equitable_estoppel will be applied against the service a false representation or wrongful misleading silence by the service error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements by the taxpayer and a resulting detriment to the taxpayer relying on the false statement or misleading silence 126_f3d_433 3d cir generally courts have held that a private party’s reliance on government actions or omissions is not reasonable if such acts or omissions are contrary to the law or beyond the agents’ authority see 949_f2d_708 4th cir see also 28_f2d_265 3d cir 546_f2d_477 2d cir courts have specifically held that a revenue_agent does not have the authority to bind the commissioner and consequently a claim of estoppel is usually rejected even though a taxpayer contends that he followed the erroneous advice of an agent and acted in reliance upon it miller f 2d pincite 76_tc_209 hodel v commissioner 72_tcm_276 furthermore courts expressly have prohibited the application of the doctrine_of equitable_estoppel in cases involving the service see miller f 2d pincite holding that neither the government nor a government agency such as the irs can be equitably estopped from asserting its legal rights because of the actions of its agent however other courts have held that a government agency may be estopped from disavowing a statement even though the misinformation provided by the government agency was unauthorized and incorrect see 427_f2d_53 9th cir stating not every form of official misinformation will be considered sufficient to estop the government yet some forms of erroneous advice are so closely connected to the basic fairness of the administrative decision making process that the government may be estopped from disavowing the misstatement case development hazards and other considerations wta-n-109926-00 the five cases involve written advice concerning penalties that do not relate to items on a tax_return the regulations provide that in such cases the service is not authorized to abate penalties where the written advice is received after the act or omission of the taxpayer that is the basis for the penalty because the taxpayer is not considered to have reasonably relied on the advice sec_301_6404-3 in addition the service lacks the authority to abate because the cases do not involve advice that was written by the service in response to a taxpayer’s specific written request sec_301_6404-3 instead the cases seem to involve informal discussions between the revenue_agent and the taxpayers that were later documented by the revenue_officer lastly the cases also do not involve a written response that qualifies as advice because the written response received by the taxpayers did not apply the tax laws to specific facts submitted in writing by the taxpayer for the foregoing reasons sec_6404 is inapplicable to the five described cases and does not provide the service with the authority to abate the penalties in the present case however if the district_director concludes that the assessment was excessive in amount or erroneously assessed the district_director has the discretionary authority to abate the tax or penalties attributable to the assessments under sec_6404 please call if you have further questions
